                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

TERESA COLBURN and
SUMMER CONLEE                                                                   PLAINTIFFS

V.                                                           CAUSE NO: 1:19-CV-09-SA-RP

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                              DEFENDANT

                             AGREED ORDER OF DISMISSAL

       UPON CONSIDERATION of Plaintiffs’ and Defendant’s Stipulation and Joint Motion

of Dismissal [24], it is hereby ORDERED that all allegations and claims, including extra

contractual claims, contained in Plaintiffs’ Complaint are hereby DISMISSED with prejudice.

       SO ORDERED, this the 30th day of July, 2019.


                                           /s/ Sharion Aycock
                                           UNITED STATES DISTRICT JUDGE

Agreed as to form:


/s/ T. K. Moffett
T.K. MOFFETT, MSB #3402
Moffett Law Firm, PLLC
P. O. Box 1707
Tupelo, MS 38802-1707
Attorney for Plaintiffs


/s/ Lawrence J. Tucker, Jr.
H. SCOT SPRAGINS, MSB #7748
LAWRENCE J. TUCKER, JR., MSB #100869
Hickman, Goza & Spragins, PLLC
P.O. Drawer 668
Oxford, MS 38655
Attorney for Defendant
